                     UNITED STATES DISTRICT COURT
                                             FOR THE

                          WESTERN DISTRICT OF TENNESSEE

                                  ORDER OF PRODUCTION
                                                               NO:
                                                                        1:18-cv-01181-STA-egb
                                                               USA      Calvin Bailey
                                                               v.

                                                               AD       Prosequendum
                                                                For     Writ Hearing
 TO:     Warden
         USP Marion SCP
         4500 Prison Road
         Marion, IL 62959

 YOU ARE HEREBY COMMANDED to have the person of Calvin Bailey, #27283-076, by you

restrained of his liberty, as it is said, by whatsoever names detained, together with the day and cause

of his being taken and detained, before the Honorable S. Thomas Anderson, U. S. District Court

Judge, for the Western District of Tennessee, at the room of said Court, in the City of Jackson,

Tennessee, at 10:00 a.m. on the 8th day of March, 2019, then and there to do, submit to, and

receive whatsoever the said Judge shall then and there determine in that behalf; and have you then

and there this writ; further, to hold him in federal custody until disposition of this case and to

produce him for such other appearances as this court may direct.

       ENTERED this the 11th day of February, 2019.



                                                       s/ S. THOMAS ANDERSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
